Appeal by employer and carrier from an award of death benefits. The deceased was employed as an airplane salesman, demonstrator and instructor. On May 13, 1948, while at the employer’s airport in the course of his employment he took off with the airport manager’s son as a passenger. The plane crashed and both were killed, foreclosing positive evidence of the reason for the fatal flight. However, the presumptions incidental to an unwitnessed accident are applicable and warrant the conclusion that the death arose out of and in the course of the employment. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Heffernan, J. P., Brewster, Deyo, Bergan and Coon, JJ.